FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit

                                                         August 6, 2010
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                          Clerk of Court
                              TENTH CIRCUIT


RICHARD J. HAAS,

            Plaintiff–Appellant,

v.                                                No. 10-1018
                                          (D.C. No. 10-CV-00018-ZLW)
THE STATE OF COLORADO; THE                          (D. Colo.)
COLORADO DEPARTMENT OF
CORRECTIONS; THE OFFICE OF
THE ATTORNEY GENERAL OF
THE STATE OF COLORADO; THE
SUPREME COURT OF THE STATE
OF COLORADO; HONORABLE
WILLIAM LUCERO, in his capacity
as presiding disciplinary judge for the
Supreme Court of the State of
Colorado; FRED HAINES,
individually and in his capacity as an
attorney in the Office of the Attorney
General of the State of Colorado;
CATHERINE “KIT” SULLIVAN,
individually and in her capacity as an
attorney in the Office of the Attorney
General of the State of Colorado;
JOHN DOES, I-X, AND JANE DOES,
I-X, individually and in their
capacities as officials of the State of
Colorado who engaged in specific acts
intended to violate plaintiff’s civil
rights,

            Defendants–Appellees.
                            ORDER AND JUDGMENT *
                           __________________________

Before KELLY, McKAY, and LUCERO, Circuit Judges.



      After examining Plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      The Plaintiff in this case was charged with engaging in the unauthorized

practice of law in the state of Colorado after he provided legal assistance to a pro

se prisoner litigant in a civil rights complaint. In response to these charges,

Plaintiff, acting pro se, brought his own civil rights complaint against various

Colorado officials under 42 U.S.C. § 1983 and also filed for a temporary

restraining order to enjoin the ongoing state proceedings. Upon consideration of

the case, the district court first denied Plaintiff’s request for a temporary

restraining order, concluding that Plaintiff had not made the required showing of

“immediate and irreparable injury, loss, or damage.” Fed. R. Civ. P. 65(b). The

court then dismissed Plaintiff’s complaint without prejudice based on the Younger


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

                                          -2-
abstention doctrine. Specifically, the court determined the state court’s

enforcement of its attorney professional conduct rules involved an “important state

interest,” and Plaintiff had not shown that the ongoing state proceedings did not

provide an “adequate forum” to present his claims and defenses. See Taylor v.

Jacquez, 126 F.3d 1294, 1297 (10th Cir. 1997).

      After a careful review of both Plaintiff’s brief and the record on appeal, we

conclude the district court did not abuse its discretion in denying Plaintiff’s

request for a preliminary injunction, see Utah Gospel Mission v. Salt Lake City

Corp., 425 F.3d 1249, 1262 (10th Cir. 2005), nor did the court err in abstaining

from exercising its jurisdiction, Brown ex rel. Brown v. Day, 555 F.3d 882, 887

(10th Cir. 2009). Thus, for substantially the same reasons set forth in the district

court’s order, we AFFIRM. We do, however, GRANT Plaintiff’s motion to

proceed in forma pauperis.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -3-